DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1, 4, 7, 10, 13, and 14 are allowed.

The following is an examiner’s statement of reasons for allowance: 
 	In regards to claim(s) 1 and 7, Han (WO 2020147046 A1) teaches a method performed by a terminal in a communication system, the method comprising: 
 	transmitting, to another terminal, sidelink data on a sidelink  (“[0079]…assuming UE 1 may function as a receiver UE and UE 2 may function as a transmitter UE during sidelink communication between UE 1 and UE 2”); 
 	determining whether a radio link failure (RLF) associated with the sidelink is (“[0079] …UE 1 as a receiver UE, monitors sidelink communication between UE 1 and UE 2…[0080] Once RLF happens or occurs on the sidelink connection between UE 1 and UE 2 in operation 801, UE 1 may transmit or a send a report of RLF to UE 2 in operation 802…”); and in case that the RLF is detected, transmitting, to a base station, information indicating that the RLF associated with the sidelink occurs (“[0080]…UE 2 may transmit or send a report of RLF to BS in operation 803…”), wherein the terminal is connected with the base station (A connection between UE 2 and the BS, is implicit functionality involved in a the step of “[0080]…UE 2 may transit or send a report of RLF to BS in operation 803…”) and 
 	Han differs from claim 1, in that Han is silent on the following features: (1) wherein determining whether the RLF associated with the sidelink is detected based on sidelink HARQ for sidelink data, (2)wherein it is determined that the RLF is detected in case that that the sidelink HARQ information is not received during a threshold, wherein threshold starts a timing of a last reception of the sidelink HARQ information. Other prior art teach features concerning HARQ with respect to the transmission of sidelink information, however the prior art of record fail to remedy the deficiencies of Han with respect to claim 1. 
 Seo (USPGPub No. 2016/0198504) for example discloses determining by one terminal (“dTUE”/”dRUE”) whether a RLF (D2D Link Failure “DLF”)  is associated with a sidelink (“D2D link”) based on D2D acknowledgement information (“ACK/NACK message”) received from another terminal (other one of “dTUE/dRUE”), (“[0067]…Trigger conditions…in the following can be used for….short term link adaptation…the long term link adaption or the 2-step link adaption…trigger link adaption, may include performance of the short term link adaptation, performance of the longer term link adaptation and declaring DLF…[0069] A second trigger condition may correspond to NACK reception received more than a predetermined count…For example, a dTUE counts NACK transmitted by a dRUE….[0070] A third trigger condition is to receive no signal from a D2D device during prescribe time. For example, if a dTUE does no receive ACK/NACK message from a dRUE for more than a prescribed timing of receiving ACK/NACK message, it may be able to trigger link adaptation…[0073] If link quality is not good enough after short term link adaptation and/or long term link adaptation are performed, a D2D pair can declare DLF. Having declared the DLF, a dTUE or dRUE can terminate a D2D operation at the time of declaring 
	Seo however is silent on wherein it is determined that the RLF is detected in case that that the sidelink HARQ information is not received during a threshold, wherein threshold starts a timing of a last reception of the sidelink HARQ information, as arranged with the remaining elements of claim 1. 
	Other prior art of record such as Kim discloses determining an out-synch state ([Fig. 3, Ref 303] “Determine Out-of-Sync”) in a case that an acknowledge information is not received during a timer duration ([Fig. 3, Ref 304] “No Ack received during T or N successive NACK’s received during T”), wherein the length of the timer duration is preconfigured (“[0078]…Has the BS not received an ACK for transmitted data during time period T…has the BS received N successive NACKs during the time period T…[0079] The time T is preset…”).
	However, Kim ( US 20080019279 A1) like Han is silent on wherein it is determined that the RLF is detected in case that that the sidelink HARQ information is not received during a threshold, wherein threshold starts a timing of a last reception of the sidelink HARQ information, as arranged with the remaining elements of claim 1.
 	Thus claim 1 is regarded as allowable in view of the prior art of record. Independent claim 7 recites substantially the same features as claim 1 and is regarded as allowable for the same reasons provided with respect to claim 1. All remaining claims are regarded by virtue of dependency on any one of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476